Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1997
                       Lower Tribunal No. 13-16209
                          ________________


                Suresh Gidwani and Bina Gidwani,
                                 Appellants,

                                     vs.

               Sherry Roberts and Alice Randolph,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Oscar
Rodriguez-Fonts, Judge.

     ALGO Firm and Harvey J. Sepler (Hollywood), for appellants.

      Vincent F. Vaccarella, P.A., and John A. Moore and Zachary L. Auspitz
(Ft. Lauderdale), for appellees.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     FERNANDEZ, C.J.
      Defendants Suresh Gidwani and Bina Gidwani (“defendants”) appeal

the trial court’s: 1) July 13, 2021 “Final Judgment on Damages Against

Defendants”; 2) August 13, 2021 “Order on Defendants Suresh Gidwani and

Bina Gidwani’s Motion for Rehearing of Plaintiff’s Motion for Final Judgment”;

and 3) September 21, 2021 “Order Denying Request for Relief from Final

Judgment Contained in ‘Defendants Suresh Gidwani and Bina Gidwani’s

Motion for Rehearing of Plaintiff’s Motion for Final Judgment.’” Defendants’

argument that the award was excessive and unsupported by the evidence is

not supported by the record on appeal, thus the trial court did not abuse its

discretion. Furthermore, the Court accepts plaintiffs’ concession on the

appellate attorneys’ fees error. Accordingly, the amount of attorneys’ fees

awarded in the trial court’s “Final Judgment on Damages Against

Defendants” is reduced from $266,476.25 to $247,463.75, and the case is

remanded to the trial court with directions to enter an amended final

judgment consistent with this Court’s decision, as well as for a recalculation

of the prejudgment interest. The remainder of the award as it relates to costs

in the amount of $18,258.28 is affirmed. In addition, we affirm the trial court’s

August 13, 2021 order, as the trial court granted defendants the relief they

requested in that motion by granting the rehearing. Regarding the

September 21, 2021 “Order Denying Request for Relief from Final Judgment



                                       2
Contained in ‘Defendants Suresh Gidwani and Bina Gidwani’s Motion for

Rehearing of Plaintiff’s Motion for Final Judgment’”, we reverse that order

consistent with our reversal of the final judgment on damages with respect

to attorney’s fees and prejudgment interest. In sum, we affirm in part, reverse

in part, and remand for further proceedings consistent with this opinion.



                  FACTS AND PROCEDURAL HISTORY

      The action below stems from a more than six-year dispute between

two sets of Miami Beach condominium unit owners over who owned two

parking spaces in the Decoplage Condominiums on Miami Beach, Florida.

On May 6, 2013, Sherry Roberts and Alice Randolph (“plaintiffs”) filed a

three-count complaint against Suresh Gidwani and Bina Gidwani

(“defendants”): Count 1 for declaratory judgment; Count II for a temporary

injunction; and Count III for damages regarding ownership of the two parking

spaces. In Count I, plaintiffs asked the trial court to determine who owned

the two parking spaces. Count II sought an order prohibiting defendants from

using the spaces or renting them out to others. In Count III, plaintiffs sought

damages related to the defendants’ prior use/renting of the parking spaces.

      In October 2015, plaintiffs moved for summary judgment, which the

trial court granted. Defendants appealed the final summary judgment as to



                                      3
liability, as well as the final judgment awarding damages and attorneys’ fees

entered in favor of plaintiffs. This Court reversed in Gidwani v. Roberts, 248

So. 3d 203 (Fla. 3d DCA 2018), finding that genuine issues of material fact

regarding who owned the subject parking spaces precluded summary

judgment for plaintiffs. The case was thus remanded for trial.

      Subsequently, after a two-day bench trial was held in May 2019, the

court entered Final Judgment for plaintiffs on June 2, 2019. Regarding Count

I for declaratory judgment, the court found that the parking spaces were

assigned appurtenant to plaintiffs’ unit and were included in the sale to

plaintiffs at the time they purchased their unit at the Decoplage in 1998 and

not to defendants when they purchased their unit in 2011. The trial court

deemed Count II for injunction to be moot because the spaces were sold by

the plaintiffs in 2016 during pendency of the litigation below. As to Count III

for damages, plaintiffs sought to have defendants disgorge $6,700

defendants had earned by renting the two parking spaces out to others

during the time plaintiffs owned the parking spaces. The trial court found in

favor of plaintiffs on Count III, but only awarded $1.00 in nominal damages

to plaintiffs because it found that plaintiffs did not meet their burden to prove

damages, “as there was insufficient testimony adduced showing that

Plaintiffs had or were going to rent the Spaces during the time that



                                       4
Defendants deprived Plaintiffs of their right to use the Spaces.” Finding that

plaintiffs had prevailed on Count I, the trial court found plaintiffs were the

prevailing parties and thus were entitled to an award of reasonable attorney’s

fees and costs, according to section 31.03 of the Decoplage’s Declaration of

Condominium and section 718.303(1), Florida Statute (2019). The trial court

reserved jurisdiction regarding the amount of fees and costs. Defendants

moved for rehearing, which the trial court denied.

      Defendants appealed the Final Judgment to this Court, contending that

the trial court erred in entering declaratory judgment in plaintiffs’ favor, and

in the alternative, that the trial court erred in finding that plaintiffs were

entitled to attorneys’ fees as the prevailing party. On August 5, 2020, this

Court affirmed the trial court’s judgment in its entirety. Gidwani v. Roberts,

306 So. 3d 1054 (Fla. 3d DCA 2020). This Court also found plaintiffs were

entitled to appellate attorneys’ fees. The case then returned to the trial court

a second time to determine the reasonable amount of attorney’s fees and

costs.

      Meanwhile, on December 10, 2019, plaintiffs had filed their “Motion to

Determine Reasonable Amount of Attorneys’ Fees and Costs,” seeking

$266,476.25 in attorneys’ fees and $22,535.39 in costs. Plaintiffs filed

supporting attorney affidavits, detailed contemporaneous time records, and



                                       5
a fee expert affidavit detailing the expert’s lodestar analysis. Plaintiffs also

filed “Plaintiffs’ Corrected Notice of Filing Supplemental Affidavit,” which was

plaintiffs’ trial counsel’s supplemental affidavit regarding plaintiffs’ costs.

Defendants filed their response and objections, contesting entitlement,

arguing for a lower award of attorney’s fees and costs. They also attached a

report by their fee expert, Debra L. Feit, which did not set forth a lodestar

analysis. Evidentiary hearings before the trial court were held on three

separate days: October 7, 2020; December 8, 2020; and February 1, 2021.

The parties stipulated that the hourly rates being charged by plaintiffs’

lawyers were reasonable.

      On June 14, 2021, the trial court entered its eleven-page “Order on

Plaintiffs’ Motion to Determine Reasonable Amount of Attorneys’ Fees and

Costs” upon which its Final Judgment is based. First, the trial court did not

undo the predecessor judge’s order finding plaintiffs were entitled to

attorney’s fees, as defendants had requested. Next, in determining the

reasonableness of the attorney’s fees, the trial court followed the lodestar

approach as set out in Florida Patient’s Compensation Fund v. Rowe, 472

So. 2d 1145, 1150 (Fla. 1985). The trial court found that plaintiffs met their

burden of presenting evidence via affidavits, contemporaneous time records,

and expert report and testimony detailing the nature and extent of services



                                       6
performed by their attorneys. The trial court stated that the burden then

shifted to the defendants to point out with specificity which hours should be

deducted. The court outlined in detail why defendants did not meet their

burden and thus found that the rates and fees charged were reasonable. It

awarded the plaintiffs $266,476.25 in attorneys’ fees. In addition, the court

awarded plaintiffs $18,258.28 in costs, also detailed in its order. Defendants

moved for rehearing, and another evidentiary hearing was held before the

trial court on August 23, 2021. On September 21, 2021, the trial court denied

the motion for rehearing. Defendants now file this third appeal.

      Defendants argue that 1) plaintiffs lacked standing to bring the action,

and there was no case or controversy before the trial court or this Court from

which to impose fees and costs; 2) the amount of attorney’s fees and

litigation costs assessed were excessive, disproportionate to the results

obtained, and not sufficiently proved; and 3) because the attorney’s fee

award was excessive and reflected unclaimed appellate attorneys’ fees and

duplicative billing, it is unreasonable. Plaintiffs answer that the trial court

never lost jurisdiction; the trial court’s order determining fees and costs is

supported by substantial competent evidence; and defendants have not

made any argument to reduce any of the costs award.




                                      7
      “An appellate court reviews issues of jurisdiction under a de novo

standard of review.” Graves v. State, 331 So. 3d 210, 212 (Fla. 4th DCA

2022). Furthermore, “[t]he standard of review for an award of attorney’s fees

is abuse of discretion.” Bateman v. Serv. Ins. Co., 836 So. 2d 1109, 1111

(Fla. 3d DCA 2003). Judicial discretion is abused:

      when the judicial action is arbitrary, fanciful, or unreasonable,
      which is another way of saying that discretion is abused only
      where no reasonable man would take the view adopted by the
      trial court. If reasonable men could differ as to the propriety of
      the action taken by the trial court, then it cannot be said that the
      trial court abused its discretion.

Canakaris v. Canakaris, 382 So. 2d 1197, 1203 (Fla. 1980). Factual findings

are reviewed to determine whether they are “supported by competent,

substantial evidence,” and the “findings of fact come to the appellate court

with a presumption of correctness and will not be disturbed unless they are

clearly erroneous.” Haas Automation, Inc. v. Fox, 243 So. 3d 1017, 1023

(Fla. 3d DCA 2018).

                                DISCUSSION

I.    Jurisdiction

      Defendants first claim that the trial court lost jurisdiction over the case

when, during the pendency of the underlying case in the trial court, plaintiffs

sold their rights to the subject parking spaces in March 2016. They claim that

plaintiffs should not have been awarded attorneys’ fees for the period that


                                       8
defendants contend the trial court did not have jurisdiction over the case.

Plaintiffs counter that the trial court never lost jurisdiction over the case

because on August 5, 2020, this Court affirmed the trial court’s judgment in

its entirety. Gidwani, 306 So. 3d at 1054. Consequently, this Court has

already implicitly determined in that opinion that the trial court had jurisdiction

over the case. Thus, defendants’ argument on this issue is without merit.



II.  Competent substantial evidence to support the trial court’s order
determining fees and costs

      Defendants next contend that the amount of attorneys’ fees and costs

assessed were excessive, disproportionate to the outcome, and not

sufficiently proved. However, defendants have not shown how the trial court

abused its discretion in determining the lodestar amount and determining

fees and costs.

      Adhering to Rowe, this Court in Universal Property & Casualty

Insurance Company v. Deshpande, 314 So. 3d 416, 419 (Fla. 3d DCA 2020),

stated:

      In determining the amount of attorneys’ fees to be awarded, a
      trial court is required to use the lodestar approach and consider
      the eight criteria set forth in Florida Patient's Compensation Fund
      v. Rowe, 472 So. 2d 1145 (Fla. 1985). “Under Rowe, a trial court
      must first determine the lodestar amount, which is the number of
      attorney hours reasonably expended multiplied by a reasonable
      hourly rate.” Joyce v. Federated Nat'l Ins. Co., 228 So. 3d 1122,


                                        9
      1126 (Fla. 2017) (citing Rowe, 472 So. 2d at 1150–51). “The trial
      court must set forth ‘specific findings’ as to its determination of
      the number of hours, the hourly rate, and any reduction or
      enhancement factors.” Id. (citing Rowe, 472 So. 2d at 1151). We
      review the trial court's evidentiary findings regarding the
      attorneys’ fee award for competent, substantial evidence.
      Pazmino v. Gonzalez, 273 So. 3d 1056, 1059 (Fla. 3d DCA
      2019).

Thus, the trial court must first determine the “lodestar” amount, which is the

number of attorney hours reasonably expended multiplied by a reasonable

hourly rate. Rowe, 472 So. 2d at 1150-51. In calculating the hourly rate, the

trial court is to consider all eight Rowe factors “except the ‘time and labor

required,’ the ‘novelty and difficulty of the question involved,’ the ‘results

obtained,’ and ‘[w]hether the fee is fixed or contingent.’” Id. The trial court

must set forth “specific findings” as to its determination of the number of

hours reasonably expended, the hourly rate, and the appropriateness of any

reduction or enhancement factors. Id. at 1151. “Once the court determines

a lodestar figure, it may add or subtract from that fee based on a ‘contingency

risk’ factor and the ‘results obtained.’” Id. “If the court decides to adjust the

lodestar, it must state the grounds on which it justified the enhancement or

reduction.” Id. “[T]he trial court has ‘broad discretion’ to award fees; on

appeal, this court will reverse a fee award only if there has been an abuse of

discretion.” Schmitz v. Schmitz, 891 So. 2d 1140, 1141-42 (Fla. 4th DCA

2005).


                                       10
      Here, the record reflects that the trial court adhered to Rowe. The trial

court’s order awarding fees set forth specific findings as to time reasonably

expended, the hourly rate (to which both parties stipulated as being

reasonable), as well as the appropriateness of any other reduction or

enhancement factors. Rowe, 472 So. 2d at 1151. On page 2 of the trial

court’s “Order on Plaintiffs’ Motion to Determine Reasonable Amount of

Attorneys’ Fees and Costs,” the court cited Rowe and outlined the factors to

be considered. The court noted that the first step in the lodestar analysis

required the court to determine the number of hours reasonably expended

in the litigation. Regarding hours reasonably expended, the trial court stated

it “should first look to ‘accurate records kept by counsel,’ that detail ‘the

dates, amount, and specific services provided.’” The trial court reviewed

plaintiffs’ expert’s affidavit, as well as plaintiffs’ counsels’ affidavits and

records and contemporaneous detailed time sheets. The trial court further

stated that he accepted plaintiffs’ fee expert, Michael Kurzman, as an expert

and noted that Mr. Kurzman determined that the reasonable hours and fees

expended was 782.37 hours, totaling $266,476.25 in fees, after applying

certain deductions. He found this was a reasonable fee award for the six

years of legal work and that the various hourly rates charged were lower than

the reasonable hourly rates charged in South Florida. The trial court



                                      11
accepted Mr. Kurzman’s deduction for credits or professional courtesy

discounts of $9,900.00 and 1.8 hours at $385/hour because there was a May

2018 entry related to an appeal. The trial court then found that plaintiffs “met

their burden of presenting evidence by way of affidavits, contemporaneous

time records, an expert report and testimony detailing the nature and extent

of services performed by their attorneys.” The trial court stated that the

burden then shifted to defendants “to point out with specificity which hours

should be deducted.”

      Also, the trial court noted that the defendants argued that because

plaintiffs sold the parking spaces for $52,500, then the reasonable attorneys’

fees could not exceed that amount. The defendants argued that reasonable

attorneys’ fees would be 1/3 of $52,500 because they contended plaintiffs

only prevailed under the declaratory judgment count. The court rejected this

argument.

      Here, the record does not reflect that Count I for declaratory judgment

as to when the two parking spaces had been assigned involved an attempt

to declare the value of the spaces. The record does not contain any evidence

on the valuation of the two parking spaces. Accordingly, as plaintiffs contend,

because there was no evidence or testimony presented as to the valuation




                                      12
of the spaces, there is no support for defendants’ contention that the spaces

were valued at $52,500.

      In addition, the amount at issue is only one factor to be considered.

Plaintiffs’ expert, Mr. Kurzman, was asked on cross-examination if the

amount of attorneys’ fees plaintiffs were seeking was reasonable if the value

of the asset was only $52,500. He answered “Yes.” He further testified that:

      [T]here is no case filed here in Florida that says the amount
      involved dictates the amount of the case. I have seen cases
      where an insurance claim was fighting over an MRI, which was
      like $1,000, and they ran up $300,000 in fees fighting over the
      entitlement to the MRI, and the Court said that was reasonable.


Mr. Kurzman also testified that in addition to the issue regarding who owned

the parking spaces, also at issue was the parties’ exposure to an attorneys’

fees award. Thus, the record reflected that for the six years the case was

litigated, plaintiffs’ attorneys reasonably expended 782.37 hours. The rate

charged was reasonable, as it was below the average South Florida rate,

and importantly, the parties stipulated to the hourly rate.

      Furthermore, defendants’ expert, Ms. Keit, argued that it was

unreasonable for anyone to spend more than $50,000 on attorneys’ fees in

the underlying case, but she also conceded that defendants incurred much

more than $50,000 in attorneys’ fees at the trial court level. During her

testimony, Ms. Feit did not dispute that based on defendants’ own


                                      13
interrogatory responses, defendants’ second trial law firm charged

$43,023.50 for only five months of representation. Their third trial law firm

charged $83,625.00 for six months of legal work. Ms. Feit testified that she

charged $8,200.00 for her expert time alone.

      Here, the trial court found that 782.37 in legal hours was expended

over the course of the six years. In Brake v. Murphy, 736 So. 2d 745 (Fla. 3d

DCA 1999), this Court found that the hours were excessive in a case where

attorneys spent 2,219.50 hours over two years. In State Farm Fire &

Casualty Company v. Palma, 524 So. 2d 1035, 1037 (Fla. 4th DCA 1988),

the Fourth District Court of appeal affirmed a recovery of $253,500 in

attorney’s fees for litigation to recover a $600 medical bill. Thus, we find that

the trial court satisfied the mandatory requirements of Rowe, and defendants

failed to show how the trial court abused its discretion. The “Order on

Plaintiffs’ Motion to Determine Reasonable Amount of Attorneys’ Fees and

Costs” and the evidentiary hearing transcripts reveal that, in determining

reasonableness, the trial court considered applicable case law and

competent expert testimony. Burton Family P’ship v. Luani Plaza, Inc., 276

So. 3d 920, 923 (Fla. 3d DCA 2019) (holding that there was no abuse of

discretion shown when the trial court’s award was based upon competent

evidence and expert testimony).



                                       14
III. Plaintiffs concede to a reduction for inadvertent inclusion of
appellate attorneys’ fees invoice

      Next, in their Answer Brief, plaintiffs concede that Invoice No. 48892

reflecting $19,012.50 for fifty-four (54) hours of appellate work was

inadvertently included in the invoices in support of plaintiffs’ motion for fees,

and thus mistakenly included in the trial court’s lodestar analysis. Plaintiffs

were only seeking attorneys’ fees for trial work. Thus, they concede that a

reduction of $19,012.50 is to be taken from the $266,476.25 attorney’s fee

award. Accordingly, the correct amount would be $247,463.75 based on

728.37 hours (782.37 hours minus the fifty-four (54) appellate attorney

hours).



IV.   Credibility of witnesses

      Regarding the credibility of the expert witnesses, “[t]he quality of that

testimony and the weight to be assigned thereto were matters properly for

consideration and determination by the trial court.” South Dade Farms, Inc.

v. Atlantic Nat’l Bank, 222 So. 2d 275, 278 (Fla. 3d DCA 1969). At four

hearings that took place before the trial court, the court weighed the

credibility of the witnesses, and the court did not find Ms. Feit’s testimony to

be as credible as that of Mr. Kurzman’s. In her cross-examination, Ms. Feit



                                       15
was discredited when she admitted that she lied in her Report when she

stated that she had been an associate in 2011 and 2012 for Tonja Haddad,

PA firm. At the hearing, she testified she was not admitted into the Florida

Bar until July 2013. Ms. Feit further admitted that she was currently the

subject of two Florida Bar Complaints regarding her billing practices, one of

which was before the grievance committee. And finally, Ms. Feit’s 117-page

Report did not provide a lodestar analysis.



V.  Defendants have not made any argument to reduce any costs
awarded

      As plaintiffs correctly contend, defendants have not made any

argument for the reduction of costs in their Initial Brief or Reply Brief, thus

the $18,258.28 in costs award is affirmed.



                                CONCLUSION

      The record on appeal establishes that the trial court’s “Order on

Plaintiffs’ Motion to Determine Reasonable Amount of Attorneys’ Fees and

Costs” was supported by competent, substantial evidence. Thus, the trial

court did not abuse its discretion in entering Final Judgment for plaintiffs.

Defendants would like this Court to substitute its judgment for that of the trial

court, but that is something this Court cannot do. Shaw v. Shaw, 334 So. 2d


                                       16
13, 16 (Fla. 1976) (holding “[i]t is not the function of the appellate court to

substitute its judgment for that of the trial court through re-evaluation of the

testimony and evidence from the record on appeal before it.”). For these

reasons and because plaintiffs have conceded error on the inclusion of the

appellate attorneys’ fees invoice, we reverse the “Final Judgment on

Damages Against Defendants” in part and remand to the trial court to reduce

the amount of attorneys’ fees awarded from $266,476.25 to $247,463.75,

which reflects the deduction of the fifty-four (54) hours of appellate attorneys’

fees plaintiffs conceded was erroneously included in the attorneys’ fees

award. In addition, the trial court is to recalculate the prejudgment interest.

We affirm the remainder of the award in the Final Judgment as it relates to

costs. The trial court’s August 13, 2021 “Order on Defendants Suresh

Gidwani and Bina Gidwani’s Motion for Rehearing of Plaintiff’s Motion for

Final Judgment” is affirmed, as the trial court already granted defendants the

relief they requested in that motion. We reverse in part the trial court’s

September 21, 2021 order, insofar as the $266,476.25 attorneys’ fees figure

and prejudgment interest needs to be reduced and recalculated,

respectively, for the aforementioned reasons. The costs award is affirmed.

      Affirmed in part; reversed in part; and remanded with instructions.




                                       17